Exhibit 10.29

ADDENDUM TO SERVICE AGREEMENT

THIS ADDENDUM, dated this 22nd day of August 2016, effective as of July 1,
2016 (the "Addendum"), modifies and amends the Service Agreement dated February
19, 2016 (the "Service Agreement") by and between KinerjaPay Corp., a Delaware
Corporation (the "Company") and PT. Kinerja Pay Indonesia ("PT. Kinerja Pay"),
a company that was being organized under the laws of the State of Indonesia as
a wholly-owned subsidiary of the Company, on the one hand, and PT. Kinerja
Indonesia, a company organized under the laws of the State of Indonesia (the
"Service Provider") as well as the Service Provider of certain intellectual
property, kinerjapay.com, to the Company pursuant to an agreement dated December
1, 2015 (the "License Agreement"), on the other hand. PT. Kinerja Pay, the
Company and the Service Provider are sometimes referred to individually, as a
"Party" and collectively, as the "Parties."

WHEREAS, the Service Provider has heretofore established the requisite
infrastructure for billing, collections, payments and related services (the
"Payment Services") of the Service Provider, in the furtherance of its various
businesses, including its eWallet and Web Portal business that is the subject of
the License Agreement with the Company; and

WHEREAS, the Company and PT. Kinerja Pay have determined that it is their best
business interests to utilize the Service Provider's Payment Services in
addition to the other services Service Provider is providing under the Service
Agreement, in lieu of devoting the time, efforts and resources to develop PT.
Kinerja Pay's own Payment Services.

NOW THEREFORE, the Parties have agreed as follows:

Section 1 - The Services:

The Service Provider’s services (the "Services") shall include:

(i) The Service Provider shall collect deposits from the users of the licensed
web portal, Kinerjapay.com in the forms such as cash deposits, bank transfers,
debit cards payments, credit cards payments, and other forms of payment for
transactions related to purchases or payments made within the use of PT. Kinerja
Pay’s licensed web portal.

(ii) The Service Provider shall distribute the appropriate payments to vendors,
less the commissions chargeable (the "Commissions") for all transactions
generated by the users while using PT. Kinerja Pay’s licensed web portal upon
payment requests made by the vendors, not later than 2 business days of receipt
of payment.

(iii) PT. Kinerja Pay shall be paid the Commissions chargable to the users and
transactions generated while using the PT. Kinerja Pay’s licensed web portal,
which Commissions shall be transferred by the Service Provider to the PT.
Kinerja Pay’s Bank Account not later than the 10th day of the following month
after receipt and collection.

Section 2 - The Consideration:

In consideration for the Services to be provided by The Service Provider, the
Parties have agreed as follows:

(i) The Service Provider shall charge PT. Kinerja Pay the sum of Two Hundred
(US$200) US Dollars as an administrative flat fee on a monthly basis as part of
the Service Provider’s Payment Services.
(ii) The Service Provider, which has separate vendor agreements with vendors
(the "Vendors' Agreements), hereby agrees to assign all Vendors' Agreements to
PT. Kinerja Pay by or before the end of 2016.

Section 3 - Miscellaneous:

(i) Entire Agreement: This Addendum constitutes the entire amendment to the
separate Service Agreement between the Parties hereto, which Service Agreement
shall remain in full force and effect.
(ii) Amendment: This Addendum may not be amended or modified in any respect,
except by the mutual written agreement of the Parties hereto.
(iii) Notices: All notices required to be given under this Addendum or the
underlying Service Agreement shall be in writing, sent certified mail, return
receipt requested, postage prepaid, or by email, to the following addresses:

If to PT. Kinerja Pay, then to:
PT. Kinerja Pay Indonesia
Attn: Deny Rahardjo, CEO
APL Tower, #07-T9
Jl. S. Parman, Kav 28
Jakarta Barat, Indonesia
Email: denyrah@kinerjapay.co

If to the Service Provider, then to:
PT. Kinerja Indonesia
Attn: Henful, Director
Jl.Multatuli No. 8A
Medan, Indonesia 20151
Email: henfulyap@kinerja.com

(iv) Applicable Law: This Addendum and the underlying Service Agreement shall be
governed by and shall be construed, interpreted and enforced in accordance with
the laws of the Indonesia. Any dispute arising under this Addendum and the
underlying Service Agreement shall be settled by binding arbitration according
to the rules and regulations of the Indonesia Law, to be held in Jakarta city,
Indonesia.

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the day
and year first above written.

PT. KINERJA INDONESIA

/s/: Henful
Director: Henful

PT. KINERJA PAY INDONESIA

/s/: Deny Rajardjo
CEO: Deny Rahardjo
